DETAILED ACTION
CLAIMS 1, 3-9, 11-17, AND 19-24 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9, 11-17, and 19-24
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropps, US 9,411,400 Bl, (“Dropps”) in view of Bhooma, US 2013/0215746 Al, (“Bhooma”) in further view of  Mao et al., US 2017 /0180230 Al, (“Mao”).
Dropps, Bhooma, and Mao were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Dropps teaches an apparatus to reduce a temperature of a device, the apparatus comprising:
a temperature threshold monitor to identify a temperature condition associated with the device; (col. 6, ll. 19 – 30 “Switch element 120 includes a power controller 203 that receives ASIC die temperature information from temperature sensor 201 … If the temperature is high, then power to one or more receive buffers may be turned off, as described below in detail. Thus receive buffer usage in switch element 120 may be associated with overall ASIC temperature” See also col. 8, ll. 30-34.) 
a window information retriever to, in response to the temperature condition satisfying a thermal threshold, retrieve a current value of a network receive capacity parameter; (col. 9, ll. 7-16 “If T is equal to or greater than T2 (or has reached T2), then in block B412, network device 300 may elect not to write anymore new data. The affected receive buffers adjust flow control by reducing 10 the amount of credit for transmitters. This ensures that other devices are not sending information when the buffers are being powered down. In block B414, the power controller 302 determines if any of the receive buffers are empty. This may be ascertained based on signals 308A-308N or other status 15 that may be provided.” Emphasis added. See also Fig. 4, elements B410 –B414.
i.e. if the temperature is >= T2 – greater than a thermal threshold giving the claim the BRI – the controller adjusts the flow control/credit value – a network receive capacity parameter giving the claim the BRI --) 
… wherein at least one of the temperature threshold monitor, the window information retriever, the window threshold monitor, or the window adjustor is implemented by a logic circuit.(col. 4, ll. 19-42) 

Dropps does not teach a window threshold monitor to compare the current value of the network receive capacity parameter to a data threshold; and
 a window adjustor to, in response to the current value of the network receive capacity parameter satisfying the data threshold, reduce the temperature of the device by generating a modified network receive capacity parameter, the modified network receive capacity parameter based on a lower one of (a) a ratio of the current value of the network receive capacity parameter and a decrease factor or (b) an original value of the network receive capacity parameter,
 Dropps goes on to teach that in order to control temperature in the receive circuit “power to one or more receive buffers may be turned off, as described below in detail. Thus receive buffer usage in switch element 120 may be associated with overall ASIC temperature.” col. 6, ll. 25-29 (emphasis added) and that flow control is adjusted by reducing credits advertised to transmitters. col. 9, ll. 9-35. 
Bhooma teaches a window threshold monitor to compare the current value of the network receive capacity parameter to a data threshold; and
 a window adjustor to, in response to the current value of the network receive capacity parameter satisfying the data threshold, reduce the temperature of the device by generating a modified network receive capacity parameter, ([0044] “receive window 502 may be reduced for process 302 in a single step (e.g., directly to minimum receive window 506) or in a series of steps (e.g., incrementally until minimum receive window 506 is reached).” 
i.e. the receive window is compared to a minimum – a data threshold giving the claim the BRI – and reduced – modified giving the claim the BRI -- until the minimum is reached, that is to say that the window size is reduces so long as it remains greater than the minimum – satisfying the data threshold giving the claim the BRI --  )  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhooma with the teaching of Dropps as both references are directed to controlling flow in network receiver circuits. Moreover, Bhooma improves on Dropps teaching of reducing a number of receive buffers and advertised credits (Dropps col. 6, ll. 25-29, col. 9, ll. 9-35) by teaching a technique that reduces the window size of a link based on interarrival delay and priority, devoting resources to links that need them and removing resources from links that don’t need them, thus improving utilization of the network link. (Bhooma [0038])  
Dropps in view of Bhooma does not teach the modified network receive capacity parameter based on a lower one of (a) a ratio of the current value of the network receive capacity parameter and a decrease factor or (b) an original value of the network receive capacity parameter,
Note, Dropps goes on to teach that a credit correlates to the variable number of receive buffers powered on/off and thus credit varies over time (reduced/increased). (Dropps col. 6, ll. 25-30. See also col. 8, l. 51 – col. 9, l. 23).
an advertised window may be adjusted according to measured network metrics and according to a priority of a traffic class.” Emphasis added.)  based on a lower one of ([0025] “When a calculated value of CBA W is less than (<) a calculated value of BAW, an acknowledge packet sent to a client may includes an advertised window with a value that is based on a calculated value of a prioritized adjustment window (PAW) that is calculated from a CBAW value instead of being based on a calculated value of BAW … otherwise program flow moves to step 250. Step 250 sets a measure of prioritized adjustment window (PAW) equal to the calculated value of BAW.” See also Fig. 2, elements 240, 250, 260. 
i.e. the lower of the CBAW or BAW are used) 
(a) a ratio of the current value of the network receive capacity parameter and a decrease factor ([0029] “To better distribute bandwidth to all competing traffic classes a calculated value of CBA W may be modified to an adjusted CBAW (i.e. CBAW'). For example, CBAW' may be set equal to CBAW/2 (i.e. CBAW'=CBAW/2).” i.e. the adjusted CBAW is modified by dividing it by 2 – a ratio of a decrease factor giving the claim the BRI -- ) or 
(b) an original value of the network receive capacity parameter, ([0024] “In certain instances the base adjusted window (BA W) may be calculated by comparing the input traffic rate with a target rate. When the current input rate exceeds the target rate, the advertised window provided to a client in a TCP acknowledge message may be reduced according to the calculated BAW.” an original value giving the claim the BRI) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mao with the teaching of Dropps as both references are directed to controlling network traffic in a computing device. Moreover Mao improves on Dropps’ teaching of adjusting receive window size to control system resource usage (Dropps  col. 8, l. 51 – col. 9, l. 23) by teaching a technique which receive window size so as to prioritize system resource 
Regarding Claim 3,
 Dropps does not teach wherein the data threshold is satisfied when the current value of the network receive capacity parameter is greater than a minimum quantity of bytes to be advertised by the device.  
Bhooma teaches wherein the data threshold is satisfied when the current value of the network receive capacity parameter is greater than a minimum quantity of bytes to be advertised by the device.  ([0044] “receive window 502 for process 3 02 may be steadily reduced until a minimum receive window 506 is reached. For example, receive window 502 may be reduced for process 302  …  in a series of steps ( e.g., incrementally until minimum receive window 506 is reached). Receive window 502 for process 302 may then be maintained at minimum receive window 506 to enable the continued sampling of packets from the network link and the calculation of interarrival delay 402 using the packets. For example, receive window 502 may have a floor (e.g., minimum receive window 506) ….” Emphasis added. i.e. the current window is compared to a floor, and allowed to be decremented until the floor is reached).
Regarding Claim 4,
 Dropps does not teach wherein the data threshold is satisfied when the current value of the network receive capacity parameter is not greater than a minimum quantity of bytes to be advertised by the device, the window adjustor to maintain the network receive capacity parameter at a value equal to the data threshold during the temperature condition.  
Bhooma teaches wherein the data threshold is satisfied when the current value of the network receive capacity parameter is not greater than a minimum quantity of bytes to be advertised by the device, the window adjustor to maintain the network receive capacity parameter at a value equal to the data threshold during the temperature condition.  
([0044] “receive window 502 for process 3 02 may be steadily reduced until a minimum receive window 506 is reached. For example, receive window 502 may be reduced for process 302  …  in a series of steps ( e.g., incrementally until minimum receive window 506 is reached). Receive window 502 for process 302 may then be maintained at minimum receive window 506 to enable the continued sampling of packets from the network link and the calculation of interarrival delay 402 using the packets. For example, receive window 502 may have a floor (e.g., minimum receive window 506) ….” Emphasis added. i.e. the current window is compared to a floor, and allowed to be decremented until the floor is reached, whereby the window size is maintained.).

Regarding Claim 5,
 Dropps does not teach wherein the window adjustor is to identify a particular radio bearer to be targeted by the modified network receive capacity parameter.  
Bhooma teaches wherein the window adjustor is to identify a particular radio bearer to be targeted by the modified network receive capacity parameter.  
  ([0032] “a management apparatus 208 in computer system 202 may adjust a set of receive windows 218-220 for senders 222-224 … Each receive window 218-220 may represent the amount of data computer system 202 is willing to accept from the corresponding sender without acknowledging ….” See also Fig. 2, elements 222-224, 214-216, and 218-220. See also [0025] “wireless acess points, cell towers …” See also [0029] “ senders … associated with different processes … .” See also [0040]. i.e. each sender can be wireless – a radio bearer giving the claim the BRI – and is assigned a priority and window size) 

Regarding Claim 6,
 Dropps does not teach wherein the particular radio bearer includes a default radio bearer.  
Bhooma teaches wherein the particular radio bearer includes a default radio bearer.  . ([0043] “receive window 502 for process 302 is set to a default value,” i.e. the sender associated with process 302 is assigned a default value – a default radio bearer giving the claim the BRI –) 

Regarding Claim 7,
 Dropps teaches wherein the temperature threshold monitor is to identify a transition of the temperature condition from an overtemperature condition to an undertemperature 
Regarding Claim 8,
 The apparatus as defined in claim 7,
wherein the window adjustor is to generate a recovery value for the network receive capacity parameter, (col. 9, ll. 30-35. “The flow control for the receive buffers and the network device is maintained by sending the appropriate credit when a buffer is power on or powered off ….” See also col. 8, ll. 53 – 60 “powers any additional buffers that may be powered off or places the receive buffers in an active state. The active state means that the buffers can be used to store information. The network device also adjusts flow control when the additional buffers are placed in the active state. The term "flow control" means that the port having the powered on receive buffer can advertise to another device or link partner that it has more storage space to store information.”) 
Dropps does not teach the recovery value based on a sum of the current value of the network receive capacity parameter and an additive increase factor.  
Bhooma teaches the recovery value based on a sum of the current value of the network receive capacity parameter and an additive increase factor.  ([0045] “As with the previous decrease of receive window 502 for process 302 to minimum receive window 506, receive window 502 may be increased to the initial value incrementally and/or in a single step” Emphasis added. i.e. the window increases in a step-wise fashion – a sum giving the claim the BRI –)
Claim(s) 9, 11-17, and 19-24
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1 and 3-8. Specifically:
Claim(s) 1 correspond(s) to claim(s) 9 and 17;
Claim(s) 3 correspond(s) to claim(s) 11 and 19;
Claim(s) 4 correspond(s) to claim(s) 12 and 20;
Claim(s) 5 correspond(s) to claim(s) 13 and 21
Claim(s) 6 correspond(s) to claim(s) 14 and 22; 
Claim(s) 7 correspond(s) to claim(s) 15 and 23; and

Therefore claim(s) 9, 11-17, and 19-24
 is/are rejected under the same reasoning set forth above over Dropps in view of Bhooma in further view of Mao.
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
Applicant first argues that “reducing the receive window to a minimum receive window in response to a interarrival delay, as described by Bhooma, does not describe reduce the temperature of the device by generating a modified network receive capacity parameter….” Remarks at p. 10.
Examiner respectfully disagrees. Dropps is cited for its teaching of reducing an advertised window size based on a thermal limit. (Dropps col. 6, ll. 25-29 and  col. 9, ll. 9-35). Dropps does not detail how it selects the number of buffers to power down so as to reduce the advertised window size. Bhooma is cited for its teaching of how an advertised window size may be reduced (either incrementally or instantaneously). Bhooma [0044]. 
Applicant argues last that Dropps, Bhooma, and Mao do not teach “the modified network receive capacity parameter based on a lower one of (a) a ratio of the current value of the network receive capacity parameter and a decrease factor or (b) an original value of the network receive capacity parameter.” Remarks at pp. 9-11.
Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Mao teaches that the lower of two values, one of which is an original value and one of which is a window value modified by a decrease factor (Mao [0024] – [0029]) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruutu et al., US 6,219,713 Bl, for its teaching of modifying an advertised receive window based on the lower of an original value or an adjusted value; and
Malhotra et al., US 7,701,853 B2, for its teaching of dynamically adjusting an advertised window size.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian J Corcoran/             Examiner, Art Unit 2187                                               

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187